PER CURIAM.
The defendant was convicted of the offense of possession of marijuana. The trial court entered judgment of conviction, and defendant appealed.
*694The record on appeal and the briefs of the parties have been read and given full consideration. It appears to the court that the only question raised by appellant which warrants consideration is point two. This point must be resolved against the defendant on authority of Lashley v. State, Fla. 1953, 67 So.2d 648. The question of entrapment was for the jury to decide. The jury resolved the matter adversely to the defendant and found him guilty. The judgment of the trial court is therefore affirmed.
Affirmed.
WALDEN and OWEN, JJ., and BEASLEY, THOMAS D., Associate Judge, concur.